Title: To James Madison from James Monroe, 26 July 1816
From: Monroe, James
To: Madison, James


        
          
            Dear Sir
            Washington July 26th 1816
          
          I have not yet heard from Mr Crowninshield, and I begin to fear that Mr Bagot’s power relative to the arming on the lakes is of a very limited nature.
          Finding many admonitions that my constitution does not accord with this climate, I must move to a higher surface. I shall therefore go to Loudoun, transacting by letter thence, all that can be managed in that way, as indeed most of the business may be, & prepard to make another short visit here after the 5th of augt., when I propose to return, to conclude, what then remains unfinish’d. Mr Rush & I will then set out together for your house, whence I shall go home to Albemarle, accompanied by him, with a view to avail himself of the opportunity to see Mr Jefferson—with affecte. respects
          
            Jas Monroe
          
        
        
          I am inclind to think that Mr Morris’s pretentions place him on fair ground for the vacancy at NYk.
        
      